UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   March 20, 2006

                                       Before

                          Hon. WILLIAM J. BAUER, Circuit Judge

                          Hon. ILANA DIAMOND ROVNER, Circuit Judge

                          Hon. TERENCE T. EVANS, Circuit Judge


No. 04-1268
                                             Appeal from the United States District
UNITED STATES OF AMERICA,                    Court for the Northern District of
    Plaintiff-Appellee,                      Illinois, Eastern Division

      v.                                     No. 02 CR 80

JESSE MARTINEZ,                              Harry D. Leinenweber,
     Defendant-Appellant.                    Judge.


                                     ORDER

       We remanded this case under United States v. Paladino, 401 F.3d 471 (7th
Cir. 2005), in order to ask the district judge whether he would have imposed a
lesser sentence on Jesse Martinez had he known at the time of sentencing that the
federal sentencing guidelines are advisory rather than mandatory. See United
States v. Booker, 543 U.S. 220 (2005). The district judge has advised us that he
would not have deviated from the chosen sentence. We invited both parties to
comment on the reasonableness of the sentence in light of the district court’s
response, and only the government has done so. We now affirm.

        Martinez pleaded guilty to distributing crack cocaine in violation of 21
U.S.C. § 841(a)(1). The district court imposed a sentence of 188 months, the bottom
of the range of 188-235 months, which was calculated based on adjustments for
Martinez’s status as a career offender, see U.S.S.G. § 4B1.1(b), and his acceptance of
No. 04-1268                                                                 Page 2

responsibility, see U.S.S.G. § 3E1.1. Martinez did not challenge the calculation of
the guideline range, so we accept it as properly calculated and therefore
presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005). Having declined to respond to our invitation to comment on the
reasonableness of the sentence, Martinez has not rebutted that presumption by
establishing that the sentencing is unreasonable when measured against the factors
set forth in 18 U.S.C. § 3553(a). See id. The district court opined that no lesser
sentence would be appropriate given Martinez’s criminal history and the severity of
his offense. Martinez has not undermined the reasonableness of that conclusion,
and accordingly, we AFFIRM the judgment of the district court.